                                           Case 3:19-cv-06638-SK Document 56 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCO SACCHI,                                    Case No. 19-cv-06638-SK
                                   8                    Plaintiff,
                                                                                          JUDGMENT
                                   9               v.

                                  10     KLODJANA DERVISHI,
                                  11                    Defendant.

                                  12          Pursuant to the Court’s Order granting Petitioner Marco Sacchi’s Petition for the return of
Northern District of California
 United States District Court




                                  13   the children, judgment is hereby entered in favor of Petitioner and against Respondent Klodjana

                                  14   Dervishi.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: July 2, 2020

                                  17                                                  ______________________________________
                                                                                      SALLIE KIM
                                  18                                                  United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
